Exhibit 10.2

 

MIDSTATES PETROLEUM COMPANY, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

PURSUANT TO THE

 

2016 LONG TERM INCENTIVE PLAN

 

(TIME VESTING)

 

*  *  *  *  *

 

Participant:  David J. Sambrooks

 

Grant Date:  November 1, 2017

 

Number of Restricted Stock Units Granted: 67,889

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between MIDSTATES PETROLEUM
COMPANY, INC., a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the Midstates Petroleum
Company, Inc. 2016 Long Term Incentive Plan, as in effect and as amended from
time to time (the “Plan”), which is administered by the Committee (as defined in
the Plan); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby
mutually covenant and agree as follows:

 

Incorporation By Reference; Plan Document Receipt.  This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein. 
Except as provided otherwise herein, any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan.  The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content.  In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.

 

Grant of Restricted Stock Unit Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above.  Except as

 

--------------------------------------------------------------------------------


 

otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Stock underlying the RSUs, except as otherwise
specifically provided for in the Plan or this Agreement.

 

Vesting.

 

Subject to the provisions of Sections 3(b) - 3(e) hereof, the RSUs subject to
this Award shall become vested as follows, provided that the Participant has not
incurred a Termination prior to each such vesting date:

 

Vesting Date

 

Percentage of RSUs

 

Twelve-Month Anniversary of Award Date

 

33.33

%

Two-Year Anniversary of Award Date

 

33.33

%

Three-Year Anniversary of Award Date

 

33.34

%

 

 

For purposes of this Agreement, “Award Date” means the date upon which
Participant began working for the Company.  There shall be no proportionate or
partial vesting in the periods prior to each vesting date and all vesting shall
occur only on the appropriate vesting date, subject to the Participant’s
continued service with the Company or any of its Subsidiaries on each applicable
vesting date.

 

Termination Without Cause, due to death or Disability; Resignation for Good
Reason.  In the event of the Participant’s Termination by the Company without
Cause, due to the Participant’s death or Disability or by the Participant for
Good Reason (each, a “Qualifying Termination”), Participant shall be entitled to
vest in the next tranche of time-vested RSUs that would otherwise vest but for
Executive’s termination.

 

Change in Control.  All unvested RSUs shall become fully vested upon the
occurrence of a Qualifying Termination on or within twelve (12) months following
a Change in Control.

 

Committee Discretion to Accelerate Vesting.  In addition to the foregoing, the
Committee may, in its sole discretion, accelerate vesting of the RSUs at any
time and for any reason.

 

Forfeiture.  Subject to the terms of this Section 3, all unvested RSUs (taking
into account any vesting that may occur upon the Participant’s Termination in
accordance with Section 3(b) hereof) shall be immediately forfeited upon the
Participant’s Termination for any reason.

 

2

--------------------------------------------------------------------------------


 

Delivery of Shares.

 

General.  Subject to the provisions of Section 4(b) hereof, within ten (10) days
following the applicable vesting date of the RSUs the Participant shall receive
the number of shares of Stock that correspond to the number of RSUs that have
become vested on the applicable vesting date, less any shares withheld by the
Company pursuant to Section 8 hereof.

 

Blackout Periods. If the Participant is subject to any Company “blackout” policy
or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.

 

Dividends; Rights as Stockholder.  Cash dividends on the number of shares of
Stock issuable hereunder shall be credited to a dividend book entry account on
behalf of the Participant with respect to each RSU granted to the Participant;
provided that such cash dividends shall not be deemed to be reinvested in shares
of Stock and shall be held uninvested and without interest and paid in cash at
the same time that the shares of Stock underlying the RSUs are delivered to the
Participant in accordance with the provisions hereof.  Stock dividends on shares
of Stock shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant; provided that
such stock dividends shall be paid in shares of Stock at the same time that the
shares of Stock underlying the RSUs are delivered to the Participant in
accordance with the provisions hereof.  Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
Stock covered by any RSU unless and until the Participant has become the holder
of record of such shares.

 

Non-Transferability.  The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned, pledged, encumbered or otherwise disposed of or
hypothecated in any way by the Participant (or any beneficiary of the
Participant who holds the RSUs as a result of a Transfer by will or by the laws
of descent and distribution), other than in accordance with the provisions of
Section 10(a) of the Plan.

 

Governing Law; Jurisdiction and Venue.  All questions arising with respect to
the provisions of this Agreement shall be determined by application of the laws
of Delaware, without giving any effect to any conflict of law provisions
thereof, except to the extent Delaware state law is preempted by federal law.
The obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.
The Company and the Participant shall irrevocably and unconditionally (a) submit
in any proceeding relating to the Plan or this Agreement, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts located in Tulsa County, Oklahoma, the
court of the United States of America for the Northern District of Oklahoma, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agree that all claims in respect of any such Proceeding shall be heard and
determined in such Oklahoma State court or, to the extent permitted by law, in
such federal court, (b) consent that any such Proceeding may and shall be
brought in such courts and waives any objection that the Company and the
Participant may now

 

3

--------------------------------------------------------------------------------


 

or thereafter have to the venue or jurisdiction of any such Proceeding in any
such court or that such Proceeding was brought in an inconvenient court and
agree not to plead or claim the same, (c) waive all right to trial by jury in
any Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to the Plan or this Agreement, (d) agree that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party, in the case of a Participant, at the Participant’s address shown
in the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agree that
nothing in the Plan shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.

 

Withholding of Tax.  The Company may require the Participant to pay to the
Company (or the Company’s Subsidiary if the Participant is an employee of a
Subsidiary of the Company), an amount the Company deems necessary to satisfy its
(or its Subsidiary’s) current or future obligation to withhold federal, state or
local income or other taxes that the Participant incurs as a result of the
Award. With respect to any required tax withholding, the Participant may
(a) direct the Company to withhold from the shares of Stock to be issued to the
Participant under this Agreement, an amount sufficient to satisfy any federal,
state, local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the RSUs
(such amount, in the aggregate, the “Withholding Obligation”), which
determination will be based on the shares’ Fair Market Value at the time such
determination is made; (b) deliver to the Company shares of Stock sufficient to
satisfy the Withholding Obligation, based on the shares’ Fair Market Value at
the time such determination is made; or (c) deliver cash to the Company
sufficient to satisfy the Withholding Obligation. Without limiting the
foregoing, the Company shall withhold shares of Stock otherwise deliverable to
the Participant hereunder in order to pay the Participant’s income and
employment taxes due upon vesting of the RSUs, but only to the extent permitted
by applicable accounting rules so as not to affect accounting treatment.

 

Legend.  The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing shares of Stock issued pursuant to this Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates, if any, representing shares of Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 9.

 

Securities Representations.  This Agreement is being entered into by the Company
in reliance upon the following express representations and warranties of the
Participant.  The Participant hereby acknowledges, represents and warrants that:

 

The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.

 

If the Participant is deemed an affiliate within the meaning of Rule 144 of the
Securities Act, the shares of Stock issuable hereunder must be held indefinitely
unless an

 

4

--------------------------------------------------------------------------------


 

exemption from any applicable resale restrictions is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to such shares of Stock and the Company is under no obligation to
register such shares of Stock (or to file a “re-offer prospectus”).

 

If the Participant is deemed an affiliate within the meaning of Rule 144 of the
Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

 

Entire Agreement; Amendment.  This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Grant Date and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with the Participant’s consent.

 

Notices.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by certified mail, return receipt
requested, and shall be deemed to be delivered on the date on which it is
actually received by the person to whom it is properly addressed, in the case of
a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel. Any person entitled to notice hereunder may waive
such notice in writing.

 

No Right to Employment.  Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.  Nothing in this Agreement confers upon you the
right to continue in the employ of or performing services for the Company or any
Subsidiary, or interfere in any way with the rights of the Company or any
Subsidiary to terminate your employment or service relationship at any time,
subject to any employment agreement or other service agreement in effect between
the Company and the Participant.

 

Transfer of Personal Data.  The Participant authorizes, agrees and unambiguously
consents to the transmission by the Company (or any Subsidiary) of any personal
data information related to the RSUs awarded under this Agreement for legitimate
business purposes (including, without limitation, the administration of the
Plan).  This authorization and consent is freely given by the Participant.

 

Compliance with Laws.  Notwithstanding any provision of this Agreement to the
contrary, the issuance of the RSUs (and the shares of Stock upon settlement of
the RSUs) pursuant to this Agreement will be subject to compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or

 

5

--------------------------------------------------------------------------------


 

market system upon which the Stock may then be listed. No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended (the “Act”),
is at the time of issuance in effect with respect to the shares issued or (b) in
the opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Act. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares of Stock as to which such requisite
authority has not been obtained. As a condition to any issuance hereunder, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.

 

Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the RSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

 

Binding Agreement; Assignment.  This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns. 
The Participant shall not assign any part of this Agreement without the prior
express written consent of the Company, which consent may not be unreasonably
withheld, conditioned or delayed.

 

Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.

 

Further Assurances.  Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.

 

Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

6

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

By signing below, the Participant hereby acknowledges receipt of the RSUs issued
on the Grant Date indicated above, which have been issued under the terms and
conditions of the Plan and this Agreement.

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Kim Harding

 

 

Title:

Vice President — Human Resources and Administration

 

 

 

 

 

Accepted by:

 

 

 

 

 

 

 

 

 

 

 

David J. Sambrooks

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Confirmation of Receipt by Company:

 

 

 

 

 

By:

 

 

 

 

 

 

 

Date:

 

 

 

 

8

--------------------------------------------------------------------------------